DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 9, none of the prior art of record teaches, suggests or renders obvious, either alone or in combination, forming a dielectric barrier on and contacting the exposed portion of the dielectric blocking region on a side of the dielectric blocking region opposite the charge trap region, a material of the dielectric barrier being different from a material of the dielectric blocking region, the material of the dielectric barrier having a dielectric constant greater than that of aluminum oxide. For example the barrier formed in Kim et al. Par.[0222] is not dielectric rather it is metallic.
Claims 2-8, 10-20 are allowed because of their dependency to the allowed base claims 1 and 9 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818